Citation Nr: 1724452	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  15-40 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for a duodenal ulcer.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

3.  Entitlement to eligibility to Dependent's Educational Assistance (DEA) under 38 U.S.C. Chapter 35 based on a permanent and total disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from May 1952 to June 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  In correspondence from August 2016, he withdrew his request for a hearing.  Consequently, the Board deems his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TDIU and to DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's duodenal ulcer has not been more than moderate and has not been manifested by anemia and weight loss, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, or manifestations of anemia and weight loss productive of definite impairment of health.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7305 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  


I.  VA's Duties to Notify and Assist

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the required notice and information in a December 2014 letter prior to the initial adjudication of his claim.  See Vasquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  There have been no contentions that this notice is deficient in any way.  As such, the Board is convinced that VA has satisfied its duty to notify. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's available service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The record also indicates that the Veteran has in the past been in receipt of disability payments from the Social Security Administration (SSA).  VA attempted to secure these records in order to associate them with the Veteran's claims file.  In correspondence from July 2015, SSA indicated that the medical records underlying his claim for SSA benefits had been destroyed.  As such, the Board finds that it would be futile for VA to engage in any further attempts to secure these federal records.

As part of its duty to assist claimants, VA may also be required to schedule a claimant with a VA medical examination.  However, whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

In a May 2017 written brief, the Veteran's representative contended that the April 2015 VA examination report was "too old to adequately evaluate" the Veteran's disability and argued that VA should remand this matter for a new examination.  The Board notes that a new examination is not warranted based merely upon the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran has not reported any specific worsening of symptoms relating to his duodenal ulcer, nor is such worsening of symptoms otherwise indicated by the record.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet App. 629, 632 (1992)) (noting that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  As the evidence of record is sufficient to adjudicate his claim for an increased rating, the Board does not deem it necessary to remand this matter to the AOJ in order to schedule the Veteran for a new examination.

The Board also finds that his April 2015 VA examination was adequate.  The examination was performed by a medical professional based on review of the Veteran's electronic medical records, a solicitation of history and symptomatology from the Veteran, and an in-person examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board is convinced that VA has satisfied its duties to notify the Veteran and assist him in the development of his claim for an increased rating for his duodenal ulcer.


II.  Increased Rating - Legal Standard

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's duodenal ulcer is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7305 and has been evaluated as 20 percent disabling since August 1974.  A rating in effect for more than 20 years shall not be reduced except upon a showing of fraud.  38 C.F.R. § 3.951(b).  The 20 percent rating for the Veteran's duodenal ulcer disability has such protection.

Under Diagnostic Code 7305, a 10 percent evaluation is warranted for a mild duodenal ulcer, with recurring symptoms once or twice per year. 

A 20 percent evaluation is in order for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations. 

A 40 percent evaluation contemplates a moderately severe ulcer, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. 

A rating of 60 percent is assigned to severe ulcers with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

III.  Analysis

The Veteran has contended throughout the appellate period that his duodenal ulcer is entitled to an evaluation in excess of 20 percent.  At his April 2015 VA examination, he indicated that he was taking Zantac and experienced symptoms relating to gastroesophageal reflux disease (GERD) once a week.  However, at that time, the Veteran denied rectal bleeding, vomiting blood, or abdominal pain.  

Although the Veteran is competent to describe symptoms, there is no indication that he possesses the medical knowledge or training to provide a competent opinion linking these symptoms to his history of duodenal ulcers.  Moreover, it does not appear from the Veteran's treatment records relating to the current appellate period that he ever sought or received treatment for a duodenal ulcer at any point.  The Board also notes that the April 2015 VA examiner explicitly stated that the Veteran's GERD was not due to or aggravated by his service-connected duodenal ulcer.  Ultimately, the record is devoid of any competent evidence stating that the Veteran has had an active duodenal ulcer or symptoms relating to any residual of his past duodenal ulcers.  

To support a rating in excess of 20 percent, there must be competent evidence showing the presence of at least a moderately severe ulcer with impairment of health manifested by anemia and weight loss or which causes recurrent incapacitating episodes averaging at least 10 days in duration at least four times a year.  

Here, the record is simply devoid of any competent evidence of an active ulcer that has caused anemia, weight loss, or any incapacitating episodes.  The Board is sympathetic to the Veteran's contentions.  However, as a preponderance of the evidence of record is against a finding of a higher evaluation for a duodenal ulcer, his claim must be denied and the doctrine of the benefit of the doubt is not for application.


ORDER

Entitlement to an evaluation in excess of 20 percent for a duodenal ulcer is denied.


REMAND

As explained above, VA has duties to assist claimants in developing their claims, which may include scheduling a VA examination or obtaining a VA medical opinion.  However, when VA affords the Veteran with a medical examination or secures a VA medical opinion, it must ensure that the examination report or opinion is adequate.  See Barr, supra.  

The Board notes that the central question regarding the Veteran's claim for a TDIU focuses on the specific functional and vocational effects of his service-connected disabilities.  See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  Throughout the period on appeal, he has been service-connected for a duodenal ulcer, as detailed above, and paroxysmal tachycardia.  In the course of a separate claim for an increased evaluation of his service-connected tachycardia, he was afforded a February 2014 VA examination.  VA also obtained a medical opinion in November 2014.  After reviewing the Veteran's claims file, the physician who provided this opinion stated that there was no objective evidence that either the duodenal ulcer or the Veteran's paroxysmal tachycardia was active or would have any impact on employment "whether physical, light duty or sedentary."

A review of the Veteran's treatment records relating to the period that precedes this November 2014 medical opinion appears to comport with the ultimate opinion that neither of the Veteran's service-connected disabilities were active.  However, private treatment records from December 2014 and January 2015 include reports of substantial treatment for cardiovascular symptoms and include episodes of in-patient care.  These treatment records include reports of EKG-confirmed sinus tachycardia in each of those months.  In addition, the discharge summary from January 2015 includes a report of inducible ventricular tachycardia.  

As these private treatment records appear to suggest recurrent or worsening signs and symptoms of tachycardia, the Board is not satisfied that the November 2014 VA opinion adequately describes the functional impact of the Veteran's tachycardia.  The Board therefore finds that VA must obtain an additional medical opinion and, if necessary, schedule the Veteran for a VA examination to ensure that the Board is adequately informed of the impact of the Veteran's tachycardia on his ability to secure and follow a gainful occupation.  

The Board also notes that the issue of entitlement to DEA is predicated on a finding of a permanent and total disability.  Therefore, the Board finds that the Veteran's claim for DEA pursuant to Chapter 35 is inextricably intertwined with his claim for a TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Next, obtain an opinion regarding the functional impact of the Veteran's service-connected paroxysmal tachycardia and duodenal ulcer from an appropriate medical professional.  The claims file should be made available to the medical professional, who should indicate in his/her report that the file was reviewed.  If the medical professional believes that an in-person examination of the Veteran is necessary, the Veteran should be scheduled for such an examination. 

After reviewing the claims file and personally examining the Veteran, if such examination is felt to be necessary, the medical professional should provide opinions on the specific functional impact that the Veteran's service-connected paroxysmal tachycardia and duodenal ulcer have on his ability to work.  The medical examiner is asked to specifically comment on the treatment notes referring to the Veteran's episodes of tachycardia from December 2014 and January 2015.  The medical examiner is also asked to comment on whether the Veteran's service-connected disabilities are permanent in nature.

3.  Complete any other necessary development, to include considering sending the appeal to the Director of the Compensation and Pension Service for extraschedular consideration.

4.  Thereafter, readjudicate the Veteran's claims for a TDIU and DEA.  If either claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


